Citation Nr: 1549487	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard July 1975 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

During the current appeal, and specifically in August 2015, the Veteran also testified before the undersigned at a videoconference hearing at the Los Angeles RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA claim processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for dizziness and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's left ear hearing loss existed prior to her period of active service and was aggravated as a result of such service.  

2.  The Veteran's right ear hearing loss is the result of an injury incurred in the line of duty during ACDUTRA.  

3.  The Veteran's tinnitus is the result of an injury incurred in the line of duty during ACDUTRA.  

CONCLUSIONS OF LAW

1.  Left ear hearing loss was aggravated by noise exposure incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153 (West 2015); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, her right ear hearing loss was incurred as a result of her period of ACDUTRA.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.1 , 3.6, 3.102, 3.303, 3.304, 3.385 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, her tinnitus was incurred as a result of her period of ACDUTRA.  38 U.S.C.A. §§ § 101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.1 , 3.6, 3.102, 3.303, 3.304 (2015).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2015)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claims for entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of the VCAA is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) ; 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  As noted above, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6 .

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training (INACDUTRA).  Paulson, supra (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins, supra (Steinberg, J., concurring).  Therefore, the Veteran is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA or INACDUTRA, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including hearing loss, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet.App. 155, 157 (1993).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


		Analysis

A.  Left Ear Hearing Loss

The Veteran essentially contends that her left ear hearing loss is attributable to her in-service noise exposure.

After a review of the claims file, to include the Veteran's statements, service treatment records, the February 2010 VA audiological evaluation, private audiological evaluations, and the August 2015 hearing testimony, the Board concludes that there is clear and unmistakable evidence that the Veteran's left ear hearing loss disability preexisted her service and was permanently aggravated beyond the normal progression of the condition by exposure to excessive noise during her period of ACDUTRA between July 18, 1975, to December 19, 1975.  

In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with hearing loss in her left ear.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Specifically, audiometric testing conducted as part of the February 2010 VA examination revealed that the Veteran's pure tone auditory thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
80
105
LEFT
20
20
25
70
85

Private treatment records reflect that the Veteran underwent an audiological evaluation at the American Hearing & Balance facility in September 2015, and the results of this evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
80
80
105
LEFT
30
30
45
75
85

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Both the VA and private audiometric findings meet the requirements of 38 C.F.R. § 3.385 (2015).  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.  

In evaluating the second element of service connection, that of in-service incurrence of an injury or disease, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by her service record, the official history of each organization in which she served, her medical records, and all pertinent medical and lay evidence.  

During her hearing, the Veteran testified that she was exposed to extreme noises and sounds produced by weapons and simulated explosive devices while participating in basic training during her period of ACDUTRA.  She further stated that her drill sergeant would repeatedly scream directly in her ears as an intimidation tactic, and these incidences served to worsen her already-impaired hearing.  See Hearing Transcript, pp. 3-4.  

Turning to the available service treatment records, at the January 1975 examination pursuant to the Veteran's enlistment in the Army National Guard, although the clinical evaluation of the ears, nose and throat was negative for any abnormalities, on the January 1975 entrance audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
XXXX
10
LEFT
15
0
5
XXXX
45

The Veteran was qualified for full duty, but she was assigned a "2" in the physical profile box (PULHES) for hearing.  (In a physical profile block on an examination report there are six categories (P, U, L, H , E, S), including "H " for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987).  "PULHES" reflects overall physical and psychiatric condition on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran was assigned a "Physical Category" of "B."  

The Board notes that the January 1975 audiometric results reflect not only a degree of hearing loss in the left ear per Hensley, but hearing loss disability for VA purposes in the left ear as per 38 C.F.R. § 3.385 upon entrance to the Army National Guard in January 1975.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot claim service-connected incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

As set forth above, the January 1975 enlistment examination report reflects that the Veteran had hearing loss disability for VA purposes in the left ear as per 38 C.F.R. § 3.385 upon entrance to the military in January 1975.  If a Veteran is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, as service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, service connection may only be established by direct evidence both that a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The Veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown. 

The remainder of the Veteran's service treatment records are absent any complaints of, or treatment for hearing problems, and the Veteran's DD Form 214 for her service in the Army National Guard from July 18, 1975, to December 19, 1975, reflects that her military occupational specialty (MOS) was that of clerk typist; an MOS which is not commonly associated with exposure to excessive noise.  However, at the December 1975 examination pursuant to her separation from her period of ACDUTRA, the pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
XXXX
20
LEFT
20
15
20
XXXX
30

Although the audiological evaluation revealed an improvement in the left ear auditory threshold in the frequency 4000 Hertz, the Veteran's left ear hearing acuity appears to have worsened at the 500, 1000, and 2000 frequency levels.  The Veteran was deemed to be qualified for separation from service.  

As noted above, the question before the Board is whether the Veteran's preexisting bilateral hearing loss disorder worsened during her period of ACDUTRA due to noise exposure therein.  

At the February 2010 VA audiological evaluation, the Veteran provided her medical and military service, and maintained that her hearing loss had existed since birth or early childhood.  The examiner determined that the cause of the Veteran's hearing loss was unknown, noting that the Veteran did not have a family history of hearing loss.  She (the VA examiner) did acknowledge that the Veteran took medication for approximately three years for her tuberculosis.  According to the Veteran, her hearing worsened in service during her basic training, during which time, she fired "M 16 machine guns," and had exposure to "simulated bombs" without the use of any hearing protection.  She further stated that following military service, she worked as a cashier for ten years, in the field of customer service for four years, and subsequently as a receptionist for five years.  She denied having exposure to loud noise outside of her military service.  After reviewing the Veteran's service and post-service treatment records in full, and conducting an audiological evaluation of the Veteran, the VA examiner diagnosed the Veteran with having severe-to-profound mixed hearing loss in the right ear, and severe high-frequency sensorineural hearing loss in the left ear.  According to the examiner, the Veteran's audiogram at the enlistment examination revealed a mild hearing loss in the right ear and normal hearing in the left ear, with the exception of the auditory threshold shown at the 4000 Hertz frequency level.  She (the VA examiner) noted that the Veteran's separation examination was not included in the claims file, and audiograms included in the medical file mainly revealed her hearing loss progressively worsening from 2002 through 2008 in the right ear, and hearing within normal limits through 2000 Hertz, followed by a severe-to-profound sensorineural hearing loss commencing at 3000 Hertz.  According to the VA examiner "[i]t is not possible to speculate as to the etiology of the Veteran's hearing loss and tinnitus."  The examiner noted that the Veteran reported hearing loss prior to her military service, "probably since birth or early childhood" and she could not recall the name of the medication she took for a three year period for her tuberculosis.  However, according to the examiner, the use of an ototoxic drug cannot be ruled out and streptomycin is an ototoxic drug often used to treat tuberculosis.  The examiner also noted that many chemotherapy medications were ototoxic, and the Veteran was presently undergoing chemotherapy for treatment of her breast cancer, but could not recall the names of medication being administered.  

The Board concludes that the February 2010 VA examiner's opinion is inadequate.  While the VA examiner noted that the Veteran's hearing loss pre-existed her service, she did not address whether said hearing loss was aggravated during service.  Furthermore, the VA examiner did not have a copy of the December 1975 separation examination, to include the audiometric findings, at the time of the VA examination.  Given that the Veteran's audiometric findings at the time of her separation from ACDUTRA were unavailable for review by the VA examiner, then the opinion provided by the VA examiner was based on an incomplete review of the claims file.  While the unavailability of records within the claims file to an examiner does not necessarily in and of itself render the examination inadequate (and here the examination was very thorough, and the examiner elicited history from the Veteran and included all clinical findings needed), in this case, had the December 1975 separation examination been made available to the examiner, the opinion provided may have addressed the crucial issue of whether the Veteran's hearing loss worsened as a result of her service.  

In a September 2015 letter, the Veteran's private audiologist, K.M., reviewed her treatment records and audiological evaluations throughout the past forty years, to include her audiological findings during service, and found that the Veteran first entered service with a mild hearing loss in the both ears.  Specifically, he noted that the Veteran presented with one mild abnormal hearing threshold at 4000 Hertz in the left ear.  According to K.M., by the time the Veteran had left service, the records dropped dramatically in both ears.  Based on his discussion with, as well as his evaluation of the Veteran, K.M. determined that the Veteran's hearing loss was likely aggravated by her service in the military, since she was too young to sustain age-related hearing loss, and since was not taking any strong medication that could cause hearing loss at that time.  K.M. finds that the Veteran's hearing loss was induced by noise incurred in the military.  

The Board notes that the evidence of record is in equipoise with regard to whether the Veteran's noise exposure during her period of ACDUTRA caused a permanent worsening of her preexisting left ear hearing loss disability during the same.  In light of the December 1975 audiometric findings, which did reflect a worsening in the Veteran's auditory thresholds in the frequencies 500, 1000, and 2000 Hertz, and the positive September 2015 opinion issued by K.M., wherein he 1) determined that the Veteran's hearing loss was aggravated by her service, and 2) addressed why this worsening was not due to the natural progress of the disease, the Board resolves reasonable doubt in favor of the Veteran, and finds that the Veteran's noise exposure during her period of ACDUTRA caused a permanent worsening of her preexisting left ear hearing loss disability during same.  

In sum, the evidence reflects that the Veteran had preexisting left ear hearing loss disability, that she was exposed to loud noises during her period of ACDUTRA, that her hearing acuity permanently decreased during her period of ACDUTRA, and that the Veteran's permanent decrease in hearing acuity during her period of ACDUTRA was the result of noise exposure during the same.  

Based on the foregoing, the Board finds that the Veteran's preexisting bilateral hearing loss disability was aggravated during ACDUTRA by exposure to noise incurred during a period of ACDUTRA.  As such, entitlement to service connection for a left ear hearing loss disability is warranted.  

B.  Right Ear Hearing Loss

The Veteran also attributes her right ear hearing loss to her in-service noise exposure.  As noted above, the Veteran has a current hearing disability in the right ear that satisfies the criteria under 38 C.F.R. § 3.385 (2015).  See February 2010 VA examination, and September 2015 private audiological report.  

At the January 1975 enlistment examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, and 4000 Hertz as 20, 5, 5, and 10 respectively.  As such, the Veteran was shown to have normal hearing in the right ear at the time of her enlistment into ACDUTRA.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The remainder of the Veteran's service treatment records is absent any complaints of hearing problems.  However, at the December 1975 separation examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, and 4000 Hertz as 20, 30, 45, and 20.  These results reflect a worsening in the Veteran's hearing acuity in each frequency, and the findings reflect a hearing loss disability in the right ear for VA purposes.  

The Veteran has described a history of exposure to loud noises and sounds in the military, and specifically noises and sounds produced by loud weapons and the simulated detonation of explosive devices while participating in basic training.  

As noted above, the February 2010 VA examiner determined that it was not possible to speculate as to the etiology of the Veteran's hearing loss, and referenced a number of factors as to why an etiological opinion could not be rendered.  

In a January 2011 letter, the Veteran's private audiologist, K.M., noted that the Veteran had suffered from hearing loss for a long time, and had been wearing hearing aids for several years.  After reviewing the Veteran's claims file, to include both the service and post-service treatment records, K.M. determined that although the Veteran had very slight hearing loss when she first entered service, the scores had dropped dramatically in both ears, and specifically in the right ear.  K.M. further determined that the Veteran had severe profound hearing loss in the right ear.  Based on his discussion with the Veteran, as well as his review of the claims file, K.M. concluded that the majority of the Veteran's hearing loss was sustained during her active service, and was attributed to noise exposure.  

The Veteran has contended that her right ear hearing loss is related to her period of ACDUTRA.  Although a lay person may be competent to provide an opinion on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428 (2011), hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, she is competent to report symptoms capable of lay observation such as the onset of her hearing loss.  During the August 2015 hearing, the Veteran testified that she had exposure to extreme noises emitted by loud weapons and simulated bombs, as well as by her drill sergeant who screamed into her ears on a routine basis as an intimidation tactic.  The Veteran described progressive hearing loss as a result of this exposure.  

The Board notes that the Veteran is competent to describe what she experienced in service.  With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .' Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. V. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  The Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure while performing her duties.  Furthermore, the Veteran's assertions and testimony are consistent with the audiological evaluation recorded at the December 1975 separation examination, the results of which reflected a hearing loss disability in the right ear.  Although every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while participating in basic training during ACDUTRA is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Based on the evidence of record, the Board finds that the Veteran was likely exposed to loud noise during her period of ACDUTRA.  In this regard, the Veteran has denied exposure to loud occupational or recreational noise.  Additionally, the Veteran's separation examination report reflects that she was first shown to have hearing loss disability for VA disability purposes in the right ear in December 1975.  Although the February 2010 VA examiner determined that it was not possible to speculate as to the etiology of the Veteran's hearing loss, the Veteran's separation examination was not available at the time of this examination, and as such, her opinion was not based on a comprehensive review of the claims file.  Thus, the VA opinion is not probative.  The Veteran's private audiologist, who had been treating her for her hearing problems since November 2007, determined that the majority of the Veteran's hearing loss was sustained in service, and based this opinion on the Veteran's assertions, as well as the in-service examination reports, which reflected a dramatic deterioration in the right ear hearing acuity by the time she was separated from service.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding that the Veteran's right ear hearing loss was incurred during her period of ACDUTRA.  Accordingly, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Tinnitus

In considering the evidence of record under the laws and regulations concerning direct and secondary service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains she was exposed to extreme noise while participating in basic training exercises during her period of ACDUTRA. In the March 2009 claim, the Veteran stated that she first started experiencing a buzzing/ringing sound in her ears in service.  The Veteran reiterated this assertion during her hearing, and testified that she first noticed the ringing sound in her ears in service, and she has continued experiencing these symptoms since this time.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on her description of her in-service noise exposure while participating in basic training.  That the Veteran has hearing loss adds to the credibility of the Veteran's contention that she has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence was at least in equipoise that the hearing loss was noise-induced, i.e., a result of her exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

The Veteran was afforded a VA examination in connection with her tinnitus claim in February 2010.  Based on the audiological evaluation and the Veteran's reported statements, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that the Veteran's bilateral tinnitus tinnitus is at least as likely as not associated with her hearing loss.  

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The positive evidence of record consists of the above-noted provisions from The MERCK  Manual, the Veteran's service-connected sensorineural hearing loss, the February 2010 opinion relating the Veteran's tinnitus to her hearing loss, and the Veteran's own contentions.  Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of her in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that she experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, without reaching a determination as to whether the Veteran's tinnitus was caused or aggravated by her now service-connected hearing loss, the fact remains that the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of her noise exposure in service.  Again, and of particular importance in this regard is the fact that the Veteran's in-service acoustic trauma has been conceded.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.


ORDER

Entitlement to service connection for right ear hearing loss is granted.  

Entitlement to service connection for left ear hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  

The Veteran contends that she began experiencing headaches and a disability manifested by dizziness in service.  During her hearing, the Veteran specifically attributed her headaches to the screaming she endured by her drill sergeant, noting that she "could feel the pain when she would be screaming at [her]."  The Veteran stated that she was usually treated for her headaches at the military infirmary multiple times a week, during which time they provided her with Tylenol.  See August 2015 Hearing Transcript, p. 4.  According to the Veteran, whenever she experienced a headache and needed to seek treatment at the infirmary, she would inform her drill sergeant, who then drafted the necessary papers for her to go to the infirmary.  According to the Veteran, she has continued experiencing headaches since her discharge from service.  See Hearing Transcript, p. 17.  With regard to her dizziness, the Veteran testified that these episodes occur very randomly, and can affect her at any time of day.  The Veteran could not recall when her dizzy spells first began.  She added that she was recently discussing her dizzy spells with her VA physician, Dr. G., but she had not undergone any evaluations to determine the etiological origin for this disorder, and neither her VA physician, nor any other healthcare provider has provided a diagnosis for the dizzy spells, or given her information as to the cause behind the dizzy spells.  See Hearing Transcript, pp. 20-23.  

Given the nature of the Veteran's condition, the Board finds that the Veteran is competent to report that she has suffered ongoing headaches since service.   The Veteran is also competent to report that she developed, and has continued experiencing symptoms of dizziness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of her claim, the Board finds the Veteran credible with respect to her assertions.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records are absent any complaints of, or treatment for, headaches or dizziness.  However, in the September 2014 646 Statement, the Veteran, through her representative, indicated that only some of her service treatment records were associated with the claims file, and it was difficult to tell whether these records were complete.  Thus, the AOJ should attempt to obtain and associate with the Veteran's claims file a complete copy of her service treatment records, to include all clinical records and progress notes generated during her period of ACDUTRA.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

A post-service diagnostic report dated in September 2011, and issued by the Veteran's physician, A.C., M.D., reflects that the Veteran presented with a history of headaches, and underwent a computed tomography (CT) of the head/brain to better determine the origin/cause of her headaches.  The results of the diagnostic test revealed "[n]o acute infarction, hemorrhage, or hydrocephalus" but did reflect "[p]rominent soft tissue in the suprasellar cistern" that was "different in morphology and larger than the normal optic chiasm."  Dr. C. noted that she could not exclude a mass in the region, and recommended that the Veteran undergo a magnetic resolution imaging (MRI) to better understand and clarify these medical findings.  Subsequent VA treatment records dated in October 2011 also reflect that the Veteran was seen by her primary care physician for complaints of intermittent headaches ever since her visit with her optometrist in September 2011.  

Although the majority of the VA and non-VA treatment records are either absent or negative for any complaints of dizziness, a January 2010 outpatient report issued at Harbor UCLA Medical Center appears to reflect that the Veteran was taken to this treatment facility with a possible history of headaches and dizziness.  The hand-written notations on the treatment report are somewhat difficult to read, and as such, the Board is unclear as to whether the Veteran was reporting or denying symptoms of headaches or dizziness.  At the August 2015 hearing, the Veteran did state that she had recently reported symptoms of dizziness to her primary care physician as recently as one month prior, and he still could not determine the cause of these episodes.  See Hearing Transcript, p. 23.  

Under the circumstances presented in this case, the Board finds that a VA medical examination and opinion is required for the claimed disorders.  As discussed above, the Board has determined that the statements of the Veteran to the effect that she has experienced ongoing headaches and recurrent dizzy spells, both competent and credible.  In addition, the Board has conceded the Veteran's in-service noise exposure - a factor which the Veteran has attributed her headaches to.  Moreover, the more recent VA treatment records reflect the Veteran's complaints of ongoing headaches.  Therefore, a medical examination is necessary to determine 1) whether the Veteran currently suffers from headaches ; and if so, 2) whether this disorder is related to an in-service cause.  With regard to the Veteran's claimed dizziness, the medical records are absent any discussion or physical examination of the Veteran's neurological system, and as such, other than a lack of any objective findings, there is nothing in the medical evidence itself that negates the Veteran's assertions regarding these reported episodes.  In light of the fact that she will be afforded a VA examination for her claimed headaches, she should also be afforded an examination to determine the nature and etiology of any dizziness present.  

Also, the Board notes that the most recent VA treatment records associated with the Veteran's claims file are dated in 2012.  As such, on remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2015).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Contact the service department, or other appropriate records repository as appropriate, and request a complete copy of the Veteran's service treatment records associated with her period of ACDUTRA from July 18, 1975 to December 19, 1975 in the United States Army National Guard, to include any and all enlistment and separation examination reports and clinical records.  Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  

If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder. 

2. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for headaches and dizziness that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including the VAMC in West Los Angeles, since June 2012.  All such available documents should be associated with the claims file.  

3. Once these records have been associated with the claims file, schedule the Veteran for a VA neurological examination with a VA physician to determine the nature and etiology of any headaches and dizziness present.  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has headaches and/or a disability manifested by headaches.  For any headaches or disability manifested by headaches found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include her conceded in-service noise exposure.  In answering this question, the examiner must address the Veteran's assertions that she has experienced ongoing symptoms of headaches since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's headaches or disability manifested by headaches is/are not related to her service, then he/she must provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. Then, this same VA examiner should also determine whether the Veteran has any dizziness or disability manifested by dizziness.  For any disability manifested by dizziness diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service, or is otherwise related to the Veteran's military service.  In answering this question, the examiner must address any potential assertions of ongoing symptoms of dizziness since service, and should set forth the medical reasons for accepting or rejecting any statements made by the Veteran regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's disability manifested by dizziness is not related to her service, then he/she must provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


